Appeal from an order of the Family Court of Rensselaer County (Griffin, J.), entered February 17, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate respondents’ children to be neglected.
Respondent Alfred GG. (hereinafter respondent) and his wife were found to have neglected their three young children when respondent had contact with them with his wife’s permission, in violation of a prior court order. Respondent now asserts that there was insufficient evidence to establish neglect and that the failure to conduct a dispositional hearing violated provisions of the Family Court Act. Inasmuch as the evidence against respondent included, among other things, affidavits from caseworkers, a letter from an eyewitness and respondent’s own on-the-record admission, we reject respondent’s claim that there is insufficient evidence of neglect. We further find that insofar as the hearing which was conducted included both a fact-finding and dispositional phase, there was no violation of the Family Court Act.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs.